DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, 16-19, 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Gross US 2010/0021536).

As per claim 1, Gross discloses an ingestible system (para [0024), 'ingestible capsule') configured to acquire physiological information from an interior of a subject, the system comprising:
a substrate (104, Fig. 7; para [0153), 'a surface 104');
at least one physiological sensor (112, Fig. 7; para [0156), 'a camera 112') coupled to the substrate (112, Fig. 8; where it can be noted that the camera is coupled to the surface 104 via wiring) and configured to capture physiological data from at least one of an internal area or an orientation in a digestive tract of the subject (Note: "configured to capture physiological data from at least one of an internal area or
an orientation in a digestive tract of the subject" is considered an intended use and carries no patentable weight. Gross' ingestible capsule's camera is considered capable of being "configured to capture physiological data from at least one of an internal area or an orientation in a digestive tract of the subject" because it can capture image data from wherever it is located);
a controller (114, Fig. 7; para [0156), 'a control unit 114') coupled to the substrate (114, Fig. 8; where it can be noted that the camera is coupled to the surface 104 via wiring) and configured to receive the physiological data and prepare the physiological data for one of transmission from the subject or analysis of the physiological data
; and
wherein the substrate, with the at least one physiological sensor and the controller coupled thereto is configured to self-orient within the digestive tract of the subject during ingestion of the system by the subject (24, Fig. 1A, 1 B; para [0135), outer surface 24 is thereby able to expand within the small intestine') to orient the at least one physiological sensor in the at least one of the internal area or the orientation in
the digestive tract of the subject 
As per claim 2, Gross discloses the system of claim 1 wherein the at least one physiological sensor and the controller are coupled on a common side of the substrate (112, 114, 104, Fig. 8; where it can be noted that camera 112 and controller 114 are coupled on the inner side of surface 104 via wires).
As per claim 3, Gross discloses the system of claim 2 further comprising a mucoadhesive (116, Fig. 7; para [0162), 'a mucoadhesive, for example, adhesive agent 116') arranged on a side of the substrate that is opposite from the common side ( 116, 104, Fig. 7; where it can be noted that the adhesive agent is disposed on the outside of surface 104) to couple the system to the at least one of the internal area or
the orientation in the digestive tract of the subject after the substrate self-orients (para [0053), 'an adhesive agent configured to hold the expanded outer surface in position during the delivery of the medication through the intestinal wall').
	As per claim 4, Gross discloses comprising a communication circuit configured to receive the at least one of the physiological data or analyzed physiological data from the controller to communicate externally from the subject (see para. 0157).
As per claim 5, Gross discloses the system of claim 1 further comprising a housing (22, Fig. 8; para (0134), 'a coating 22') surrounding the substrate, the at least one physiological sensor, and the controller (22, 104, 112, 114, Fig. 8; where it can be noted that coating 22 surrounds the surface 104, camera 112, and control unit 114).
As per claim 6, Gross discloses the system of claim 5 wherein the housing includes a capsule (22, Fig. 8; where it can be noted that the coating 22 is capsule-shaped) that is configured to disintegrate after being subjected to the digestive tract (para (0024), 'the coating of the capsule dissolves when the capsule reaches the small intestine').
As per claim 7, Gross discloses the system of claim 6 wherein the substrate is adjustable between a folded position (24, Fig. 1A; where surface 24 is noted to be in a folded configuration) and an extended position (24, Fig. 18; where surface 24 can be noted to be in an extended configuration) and wherein the substrate is in the folded position within the capsule and moves to the extended position after the capsule decomposes to self-orient the substrate in the digestive tract (24, 22, 31, Fig. 1A, 18; where it can be noted that surface 24 expands after coating 22 dissolves, orienting it within small intestine 31 ).
As per claim 9, Gross discloses the system of claim 1 wherein the internal area includes an intestine of the subject (para [0024]).
As per claim 10, Gross discloses the system of claim 1 further comprising an enteric coating (para [0024), 'an enteric coaling') covering the at least one physiological sensor and the controller (22, 112, 114, Fig. 8; where it can be noted that coating 22 covers the camera 112 and the control unit 114) to protect against an acidic pH environment and allows dissolving in a neutral pH environment (para [0135), 'coating 22 of capsule 20 comprises gelatin or another suitable material that dissolves when capsule 20 reaches the small intestine, using techniques which are known in the art', it can be noted that this coating would be inherently acid-resistant because the digestive process would have to go through the stomach in order to dissolve in the relatively neutral pH of the small intestine).
As per claim 16, Gross discloses a method for internal monitoring (para [0073). 'a method'), the method comprising:
ingesting an ingestible system (para [0074), 'administering the capsule to the subject'), the ingestible system comprising a capsule (22, Fig. 8; para [0134), 'a coaling 22') and a physiological monitor, the physiological monitor comprising:
a substrate (104, Fig. 7; para [0153), 'a surface 104');
at least one physiological sensor (112, Fig. 7; para [0156), 'a camera 112') coupled to the substrate (112, 104, Fig. 8; where it can be noted that the camera 112 is coupled to the surface 104 via wiring);
a controller (114, Fig. 7; para [0156), 'a control unit 114') coupled to the substrate (114,104, Fig. 8; where it can be noted that the
control unit 114 is coupled to the surface 104 via wiring) and configured to receive physiological data and prepare the physiological data for one of transmission from a subject or analysis of the physiological data (para [0157]. ' in response to a parameter detected by device 102, and/or in response to an image imaged by device 102, control unit 114 facilitates delivery of medication 26 through the intestinal
wall'); and
wherein the substrate of the physiological monitor is folded (24, Fig. 1A; where surface 24 is noted to be in a folded configuration), creating a folded physiological monitor that is placed in the capsule to be ingested by a subject (24, 22, Fig. 1A; where it can be noted that the surface 24 is within the coating 22);
dissolving the capsule in a portion of an intestine of the subjecno release the folded physiological monitor in the portion of the intestine (para [0135); and unfolding the folded physiological monitor in the portion of the intestine (24, 31, Fig. 1 B; where it can be noted that the surface 24 is unfolded in the intestine 31 ).
As per claim 17, Gross discloses the method of claim 16 further comprising self-orienting the physiological monitor in the portion of the intestine, such that a first surface of the physiological monitor faces a wall of the portion of the intestine (24, 31, Fig. 1 B; where it can be noted that after unfolding, the outside of surface 24 faces a wall of the intestines 31 ).
As per claim 18, Furthermore, Gross discloses muoadhesive bidings for the capsule (see para. 0162).
As per claim 19, Gross discloses adhesive agent which allows the capsule adhere to the intestine wall (see para. 0027).

As per claim 23, Gross discloses the method of claim 16 wherein the capsule includes an enteric coating (para [0024), 'an enteric coating'), such that when the capsule is ingested, the capsule remains stable in an acidic pH environment, and the capsule dissolving in a neutral pH environment (para [0135), 'coating 22 of capsule 20 comprises gelatin or another suitable material that dissolves when capsule 20 reaches the small intestine, using techniques which are known in the art', it can be noted that this coating would be inherently acid-resistant because the digestive process would have to go through the stomach in order to dissolve in the relatively neutral pH of the small intestine).
As per claim 24, Gross discloses the method of claim 16 wherein the capsule remains stable in a stomach of the subject (para [0135], 'coating 22 of capsule 20 comprises gelatin or another suitable material that dissolves when capsule 20 reaches the small intestine, using echniques which are known in the art', it can be noted that this coating would be inherently stable in the stomach in order to dissolve when it reaches the small intestine).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-12, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over (Gross US 2010/0021536) in view of Niichel et al. (US 2016/0136104).
Gross discloses the system and method as disclosed above, but fails to explicitly discloses to obtain oximetry, ecg, or temperature measurements.
Niichel in the same field of endeavor in the subject of ingestible capsules discloses that the capsule device can be use to monitor the heart through ECG and oxygen through pulse oximeter (see para. 0055).
It would have been obvious to one skilled in the art before the effective filing date to measure oxygen, temperature, or heart measurements because doing so will allow to monitor a number of characteristics relating to a user’s health (see para. 0055).
Furthermore, Niichel discloses having an alert for the capsule (see para. 0052).

Claim(s) 13, 22 is rejected under 35 U.S.C. 103 as being unpatentable over (Gross US 2010/0021536) in view of Niichel et al. (US 2016/0136104), as applied to claim 12 in view of Kawano et al. (US 2005/0183733, hereinafter Kawano).
Gross discloses the system and method as disclosed above, but fails to explicitly discloses measuring impedance between sensors.
Kawano in the same field of endeavor in the subject of ingestable capsules discloses measuring impedance between multiple electrodes in the capsule (see para. 0176).
It would have been obvious to one skilled in the art before the effective filing date to measure impedance between electrodes because doing so will allow to select specific electrodes/sensors which have a specific voltage as measured through an impedance calculation which would allow for having an electrode which have a higher match to the body of the patient and therefore cleaner signals acquisition (see pra. 0176).

Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over (Gross US 2010/0021536) in view of Fortsch et al. (us 2016/000375)
Gross discloses the system and method as disclosed above, but fails to explicitly disclose having mechanical biogalvanic links integrally formed in the substrate which can be degraded.
Fortsch in the same field of endeavor in the subject of ingestable capsules discloses having galvanic cell liks in which are located in the substrate and and further degreated which the capsule reaches the stomach in view of the activation of the capsule ingestable impedance between electrodes.
It would have been obvious to one skilled in the art before the effective filing date to having mechanical biogalvanic links integrally formed in the substrate which can be degraded because doing so will allow for an ammonia sensitive capsule which is indicate of a disease which can be further diagnose by the capsule and this procedure provided in Fortsch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793